Exhibit IMMEDIATE RELEASE October 16, 2008 United Natural Foods, Inc. Announces Plans to Relocate Corporate Headquarters to Providence, Rhode Island Dayville, Connecticut – October 16, 2008 United Natural Foods, Inc. (Nasdaq: UNFI) (the “Company”) today announced plans to relocate its corporate headquarters in May 2009 from Dayville, Connecticut to Providence, Rhode Island.UNFI will combine executive and administrative offices by relocating approximately 150 employees to the American Locomotive Works development on Valley Street.UNFI will continue to maintain its presence in Dayville, where its distribution facility will remain its third largest facility on the East Coast and the sixth largest in the United States. “United Natural Foods is excited to move its corporate headquarters to Rhode Island and take advantage of the area’s strong talent pool and resources, and the state’s strategic Northeast location,” says Tom Dziki, vice president of sustainable development for UNFI. “In Providence, UNFI has found an ideal environment for our business and a solid platform to deliver on our vision to contribute positively to the environment and provide people with healthier food, grown and produced naturally. We look forward to setting up our operations in the American Locomotive Works development, and completing our relocation to Rhode Island by May, 2009.” UNFI comes to Providence, Rhode Island with strategic growth plans which could see the Company expand its’ headquarters workforce to approximately 240 associates over the next three years. “We are very pleased to welcome United Natural Foods to Rhode Island.The relocation of UNFI’s corporate headquarters to Providence is expected to bring good, high wage jobs to Rhode Island with more job growth opportunity to follow in the months and years to come. This is exactly the kind of economic growth Rhode Island needs to build a more prosperous future for our state,” said Governor Donald L. Carcieri. “We are thrilled to welcome UNFI to the City of Providence. UNFI’s relocation to the American Locomotive Works development on Valley Street is a big win for the state and for our Capital city.The company brings another boost of activity and development to a neighborhood that is day by day transforming itself into new hub of economic activity. We look forward to UNFI’s continued growth and supporting the company’s expansion in the months and years to come,” said Providence Mayor David N. Cicilline. American Locomotive Works (ALCO) is a bold and innovative neighborhood transformation project in Providence, Rhode Island.The mixed-use development will contain up to 1.7 million square feet of commercial, retail and residential space and create a vibrant new neighborhood in an underutilized section of the city. The expansive site is located along the Woonasquatucket River. Located less than one mile from Providence Place Mall, ALCO is serving as a catalyst for subsequent development on the western edge of the city, and helping to connect the Olneyville, Federal Hill, and Valley neighborhoods to downtown. UNFI’s new facility in Rhode Island is expected to be a Leadership in Energy and Environmental Design (LEED) certified commercial interior project, reflecting the Company’s long-standing commitment and a proactive concern for the environment. The LEED Green Building Rating System™ encourages and accelerates global adoption of sustainable green building and development practices through the creation and implementation of universally understood and accepted tools and performance criteria. Looking ahead, UNFI is also hopeful that its new corporate headquarters will be used as a solar power pilot program for Rhode Island. “The lease signing of United Natural Foods at American Locomotive Works is a great achievement for the City Providence, for the State of Rhode Island and especially for the community” said Bill Struever, President of Struever Bros.
